Plaintiff in error was convicted in the county court of Craig county at the January, 1911, term, on a charge of selling intoxicating liquor, and his punishment fixed at a fine of three hundred and fifty dollars and confinement in the county jail for a period of sixty days. The Attorney General has filed a motion to dismiss the appeal for the following reason:
"Because the record shows that this is an attempted appeal from a judgment of conviction for a misdemeanor rendered in the county court of Craig county, Oklahoma, on the 6th day of February, 1911, and the petition in error and case-made were not filed in this court until August 7, 1911, more than 120 days after the rendition of such judgment."
There is no answer to the motion, and we take it as confessed. The motion is sustained, and the appeal accordingly dismissed.